DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 12, 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “a nonlinear optimization technique,” however this limitation is broad and not further defined in the claims or the specification. For purposes of examination, the limitation has been interpreted to mean “nonlinear means of derivation.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9-11, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moshchuk et al. (U.S. Patent Application Publication No. 20130218396).

Regarding claim 1, Moshchuk teaches the method in a data processing system comprising:
at least one processor and at least one memory
Moshchuk [0039] discloses one or more processors and a memory.
the at least one memory comprising instructions executed by the at least one processor to implement a lane change system, the method comprising:
Moshchuk [0023] discloses that lane changing systems are known in the art.
receiving, from at least one of a plurality of sensors coupled to a vehicle, information associated with a location of an object longitudinally ahead of the vehicle; 
Moshchuk Fig. 3 Element 210 depicts a distance between a vehicle and a front vehicle located longitudinally ahead of the vehicle.

    PNG
    media_image1.png
    344
    709
    media_image1.png
    Greyscale

determining a sequence of control inputs to avoid a collision between the vehicle and the object based on a constraint and the location of the object, the sequence of control inputs being associated with a time horizon, and the determining the sequence of control inputs comprising: minimizing a maximum tire slip angle of the vehicle during the time horizon subject to the constraint;
Moshchuk [0039]-[0040] disclose a collision avoidance control system that may include control horizon times.
Moshchuk [0050] discloses minimizing cost (J) thereby minimizing the tire slip angle constraint.
causing a vehicle control system of the vehicle to perform a vehicle maneuver based on the sequence of control inputs.  
Moshchuk [0025] discloses that the collision avoidance control system may determine actuator commands to drive the vehicle to follow a desired path around an object.

Regarding claim 7, Moshchuk teaches the method of claim 1 further comprising:
determining a longitudinal distance between the vehicle and the object based on the information.  
Moshchuk [0053] discloses determining a longitudinal distance between the vehicle and the front vehicle front axle.
Moshchuk Fig. 3 Element 210 depicts a distance between a vehicle and a front vehicle located longitudinally ahead of the vehicle.

    PNG
    media_image1.png
    344
    709
    media_image1.png
    Greyscale


Regarding claim 9, Moshchuk teaches the method of claim 1, wherein:
the vehicle control system comprises a steering subsystem configured to steer front wheels of the vehicle
Moshchuk [0026] discloses active front steering as a subsystem to the collision avoidance system.
wherein the constraint comprises a steering rate limit for the steering subsystem.  
Moshchuk [0027] discloses a cost function that may be used to calculate a steering angle, and that the cost function may indicate a change over time.
Moshchuk [0028] discloses a threshold value for vehicle stability constraints, including steering angle.

Regarding claim 10, Moshchuk teaches the method of claim 1 further comprising:
receiving, from at least one of the plurality of sensors, roadway information about a roadway the vehicle is traveling on
Moshchuk [0025] discloses the collision avoidance control system receiving roadway information (e.g., lane widths, shoulder locations, road width, etc.).
Moshchuk [0035] discloses a plurality of sensors that may obtain data with respect to road features, lane markers, road shoulders, etc. and provide the information to the collision avoidance control system.
determining a lane boundary of a roadway based on the roadway information
Moshchuk [0035] discloses determining lane markers.
wherein the constraint comprises a requirement that a predetermined portion of the vehicle must remain on a side of the lane boundary.  
Moshchuk [0034] discloses lane centering and lane keeping assist automated steering.

Regarding claim 11, Moshchuk teaches the method in a data processing system comprising:
at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to implement a lane change system, 
Moshchuk [0039] and [0041] discloses one or more processors and at least one memory, wherein the processors may execute code or instructions that are stored in memory.
the method comprising: receiving, from at least one of a first plurality of sensors coupled to a vehicle, first information about a roadway;
Moshchuk [0035] discloses a plurality of sensors that may obtain data with respect to road features, lane markers, road shoulders, etc. and provide the information to the collision avoidance control system.
receiving, from at least one of the first plurality of sensors, second information about a location of an object;
Moshchuk [0003] discloses determining the location of an object relative to the vehicle.
determining a drivable region based on the first information and the second information, the drivable region comprising a boundary;
Moshchuk [0034] discloses lane keeping assist.
The Examiner notes that lane keeping assist indicates that the lane markers create a boundary for a drivable region.
determining a sequence of control inputs to avoid a collision between the vehicle and the object based on a constraint, the location of the object, and the boundary, the sequence of control inputs being associated with a time horizon, and the determining the sequence of control inputs comprising: minimizing a maximum tire slip angle of the vehicle during the time horizon subject to the constraint;
Moshchuk [0021] discloses that a collision avoidance control system that may measure the relative location of objects (e.g., a vehicle, obstacle in road) with respect to the vehicle.
Moshchuk [0039]-[0040] discloses a collision avoidance control system that may include control horizon times and vehicle parameter values (e.g., steering angle, which may be used to calculate slip angle).
causing a vehicle control system of the vehicle to perform a vehicle maneuver based on the first sequence of control inputs.  
Moshchuk [0021] discloses a collision avoidance control system that may control the input for semi-autonomous driving systems (e.g., automated steering, differential braking, automated braking, etc.).

Regarding claim 14, Moshchuk teaches the method of claim 11, wherein:
the first sequence of control inputs comprises a sequence of steering rates for a front wheel of the vehicle.  
Moshchuk [0026] discloses active front steering (AFS).
Moshchuk [0027] discloses a cost function that may be used to calculate a steering angle, and that the cost function may indicate a change over time. Moshchuk also discloses that the collision avoidance control system may control the vehicle based on steering angle to minimize the cost function.
Moshchuk [0028] discloses a threshold value for vehicle stability constraints, including steering angle.

Regarding claim 16, Moshchuk teaches the method of claim 11, wherein:
the second information includes information about the object that is located longitudinally ahead of the vehicle.  
Moshchuk [0035] discloses one or more sensors that may measure distance and/or relative orientation to objects or other vehicles (e.g., vehicles in front of the vehicle).

Regarding claim 17, Moshchuk teaches the method of claim 11, wherein:
the first tire slip sequence is determined using a nonlinear optimization technique.  
Moshchuk Fig. 10 (provided below) depicts a non-linear graph of steering angle versus for the collision avoidance control system. 
The Examiner notes that steering angle may be used to calculate tire slip.

    PNG
    media_image2.png
    379
    658
    media_image2.png
    Greyscale


Regarding claim 18, Moshchuk teaches the driving control system for a vehicle comprising:
a vehicle control system configured to steer front wheels of the vehicle
Moshchuk [0026] discloses active front steering (AFS).
the driving control system comprising: a plurality of sensors coupled to the vehicle;
Moshchuk [0035] discloses a plurality of sensors that may be attached to or associated with the vehicle.
a controller in electrical communication with the first plurality of sensors and the vehicle control system
Moshchuk [0035] discloses a plurality of sensors that may detect road features with respect to the vehicle, and in response, the collision avoidance control system of the vehicle may control the steering of the vehicle to avoid the object.
The Examiner notes that this indicates that the vehicle collision avoidance control system is in communication with the sensors.
the controller being configured to execute a program to: (i) receive first information about a roadway from at least one of the plurality of sensors;
Moshchuk [0035] discloses a plurality of sensors that may obtain data with respect to road features, lane markers, road shoulders, etc. and provide the information to the collision avoidance control system.
(ii) receive second information about a location of an object from at least one of the plurality of sensors;
Moshchuk [0035] discloses one or more sensors that may measure distance and/or relative orientation to objects or other vehicles (e.g., vehicles in front of the vehicle).
(iii) determine a drivable region based on the first information and the second information, the drivable region comprising a boundary;
Moshchuk [0034] discloses lane keeping assist.
The Examiner notes that lane keeping assist indicates that the lane markers create a boundary for a drivable region.
(iv) determine a sequence of control inputs to avoid a collision between the vehicle and the object based on a constraint, the location of the object, and the boundary, the sequence of control inputs being associated with a time horizon, and the determining the sequence of control inputs comprising: minimizing a maximum tire slip angle of the vehicle during the time horizon subject to the constraint;
Moshchuk [0039]-[0040] disclose a collision avoidance control system that may include control horizon times.
Moshchuk [0050] discloses minimizing cost (J) thereby minimizing the tire slip angle constraint
(v) cause the vehicle control system of the vehicle to perform a vehicle maneuver based on the sequence of control inputs.  
Moshchuk [0025] discloses that the collision avoidance control system may determine actuator commands to drive the vehicle to follow a desired path around an object.
Regarding claim 19, Moshchuk teaches the system of claim 18 further comprising:
determining the object is located longitudinally ahead of the vehicle.  
Moshchuk [0035] discloses one or more sensors that may measure distance and/or relative orientation to objects or other vehicles (e.g., vehicles in front of the vehicle).

Regarding claim 20, Moshchuk teaches the system of claim 19, wherein:
the first sequence of control inputs comprises a sequence of steering rates for a front wheel of the vehicle
Moshchuk [0026] discloses active front steering (AFS).
Moshchuk [0027] discloses a cost function that may be used to calculate a steering angle, and that the cost function may indicate a change over time. Moshchuk also discloses that the collision avoidance control system may control the vehicle based on steering angle to minimize the cost function.
Moshchuk [0028] discloses a threshold value for vehicle stability constraints, including steering angle.
the controller is further configured to execute the program to: calculate the sequence of tire slip angles, the sequence of tire slip angles comprising a sequence of tire slip angles corresponding the front wheel
Moshchuk [0030] discloses a front tire slip angle that may be calculated based on an associated command steering angle.
Moshchuk [0032] discloses that the command steering angle may be used to calculate or predict a vehicle lateral acceleration.
The Examiner notes that lateral velocity can be determined from lateral acceleration.
the constraint comprising that a steering angle of the front wheel at a final tire slip angle in the first sequence of tire slip angles is equal to a first predetermined value.   
Moshchuk [0056] discloses that the front steering angle (uk) must satisfy the following inequality with respect to steering constraint: 
    PNG
    media_image3.png
    55
    225
    media_image3.png
    Greyscale

The Examiner notes that the inequality dictates that the steering angle may be equal to predetermined value.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshchuk et al. (U.S. Patent Application Publication No. 20130218396) in view of Batistic (U.S. Patent No. 6,208,928).

Regarding claim 2, Moshchuk in combination with Batistic teaches the method of claim 1, further comprising:
calculating a first sequence of tire slip values associated with the time horizon and a front wheel of the vehicle;
Batistic Col. 2 Lines 11-16 disclose determining wheel slip values of both front wheels that are associated with a time threshold.
calculating a second sequence of tire slip values associated with the time horizon and a rear wheel of the vehicle.  
Batistic Col. 2 Lines 11-16 disclose determining wheel slip on each of the rear wheels and an associated time threshold.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire slip values disclosed in Moshchuk to associate them with a time horizon, as taught in Batistic, for “improving the driving stability and the deceleration stability, respectively, when driving about a curve” (Batistic Col. 1 Lines 53-54).

Regarding claim 3, Moshchuk teaches the method of claim 2, wherein:
each tire slip angle is calculated based on a lateral velocity of the vehicle, a yaw rate of vehicle, a distance of the associated wheel to a center of gravity of the vehicle, and a longitudinal velocity of the vehicle.  
Moshchuk [0053] discloses the following equation uses a matrix (Hf) to calculate each tire slip angle (α--j): 
    PNG
    media_image4.png
    42
    317
    media_image4.png
    Greyscale

Moshchuk [0054] discloses Matrix (Hf) includes values of longitudinal velocity, which is found using the distance from the vehicle center of gravity to the front axle: 
    PNG
    media_image5.png
    74
    227
    media_image5.png
    Greyscale

Moshchuk [0049] discloses that vehicle parameters that affect cost (J) may include vehicle lateral velocity, yaw rate, longitudinal distance(s) from the vehicle center of gravity to front and rear axles, which may be used in the slip angle constraint as noted in [0051].

Regarding claim 4
the first tire slip sequence is associated with a sequence of front steering angle values of the front wheels of the vehicle and a sequence of lateral velocity values of the vehicle corresponding to the sequence of front steering angle values
Moshchuk [0030] discloses a front tire slip angle that may be calculated based on an associated command steering angle.
Moshchuk [0032] discloses that the command steering angle may be used to calculate or predict a vehicle lateral acceleration.
The Examiner notes that lateral velocity can be determined from lateral acceleration.
Moshchuk [0033] discloses that if one or more command steering angles satisfy the slip angle constraint, lateral acceleration constraint, steering actuator constraint, the one or more command steering angles may be output to an automated steering control system to guide the vehicle on the desired path.
wherein the constraint comprises: a first constraint requiring that a final front steering angle value in the sequence of front steering angle values is no greater than a first predetermined value and a second constraint requiring that a final lateral velocity value in the sequence of lateral velocity values is equal to a second predetermined value.  
Moshchuk [0056] discloses that the front steering angle (uk) must satisfy the following inequality with respect to steering constraint: 
    PNG
    media_image3.png
    55
    225
    media_image3.png
    Greyscale

The Examiner notes that the inequality dictates that the steering angle must be no greater than a predetermined value.
Moshchuk [0032] discloses altering the command steering angle such that the lateral acceleration equals the threshold lateral acceleration value.
The Examiner notes that lateral velocity may be found from lateral acceleration.

Regarding claim 6, Moshchuk teaches the method of claim 2, further comprising:
calculating a score for the first sequence of tire slip angles and the second sequence of tire slip angles based on a maximum allowable slip value.  
Moshchuk [0050] discloses weighting factors Q(x) and R(t) that incorporate slip angle constraint in vehicle dynamics simulation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moshchuk et al. in view of Dolgov et al. (U.S. Patent No. 8,473,144 and hereinafter, “Dolgov”).

Regarding claim 8, Moshchuk in combination with Dolgov teaches the method of claim 1, wherein:
the constraint comprises a minimum lateral distance to be maintained between the object and the vehicle at a longitudinal location of the object.  
Dolgov Col. 1 Lines 54-58 discloses determining a lateral distance of a vehicle respective to an object during a respective interval of time at the one or more respective longitudinal positions of the vehicle.
Dolgov Col. 16 Lines 13-14 discloses defining a minimum lateral distance to be maintained between the vehicle and the object.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Moshchuk to incorporate a maintained lateral distance, as taught in Dolgov, in order to “control the vehicle to a safe position on the road” (Dolgov Col. 15 Line 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662